     Eric H. Gibbs (SBN 178658)
 1   Andre M. Mura (SBN 298541)
 2   Amanda M. Karl (SBN 301088)
     Jeffrey B. Kosbie (SBN 305424)
 3   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 4   Oakland, California 94612
     Telephone: (510) 350-9700
 5
     Facsimile: (510) 350-9701
 6   ehg@classlawgroup.com
     amm@classlawgroup.com
 7   amk@classlawgroup.com
     jbk@classlawgroup.com
 8
     Attorneys for Plaintiffs and the Proposed Class
 9
10   [Additional counsel on signature page]

11
                             UNITED STATES DISTRICT COURT FOR THE
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14
     CAT BROOKS and RASHEED SHABAZZ,                   Case No. 3:21-cv-1418-EMC
15
     individually and on behalf of all others
16   similarly situated,
                                                       JOINT STIPULATION AND
17                         Plaintiffs,                 [PROPOSED] ORDER SETTING
            v.                                         MOTION TO DISMISS BRIEFING
18                                                     SCHEDULE
19   THOMSON REUTERS CORPORATION,

20                  Defendant.

21

22

23

24

25

26

27

28

           JOINT STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
                                    3:21-CV-1418-EMC
 1         Pursuant to this Court’s General Civil Standing Order ¶ 4, as well as Local Rules 7-2 and 7-3

 2   and its Commentary, Plaintiffs Cat Brooks and Rasheed Shabazz and Defendant Thomson Reuters

 3   Corporation, by and through their respective counsel, stipulate as follows:

 4         WHEREAS, Plaintiffs filed a class action complaint alleging Thomson Reuters, as part of its

 5   CLEAR database, collected and sold Californians’ data without their consent;

 6         WHEREAS, the motion to dismiss raises complex legal issues concerning privacy in the digital

 7   sphere;

 8         WHEREAS, the parties previously stipulated, and the Court ordered, that Plaintiffs’ opposition

 9   brief will be due on May 12, 2021, Defendant’s reply brief will be due on May 27, 2021, and the Court

10   will hear the motion to dismiss and motion to strike on June 24, 2021 (Dkt. 30);

11         WHEREAS, since the parties’ prior scheduling stipulation, a key member of Plaintiffs’ counsel

12   underwent, and is currently recovering from, surgery;

13         WHEREAS, in light of this development and the complexity of the motion to dismiss, the

14   parties have agreed to a one-week extension to the briefing schedule; and

15         WHEREAS, the parties’ proposed schedule change does not impact the motion hearing date,

16   providing the Court with 15 days between the completion of briefing and the scheduled hearing;

17         IT IS HEREBY STIPULATED that Plaintiffs’ opposition brief will be due on May 19, 2021,

18   and Defendant’s reply brief will be due on June 9, 2021.

19         IT IS SO STIPULATED.

20
     Dated: May 5, 2021                                      Respectfully submitted,
21

22                                                            By: /s/ Andre M. Mura
23
                                                             Eric H. Gibbs (SBN 178658)
24                                                           Andre M. Mura (SBN 298541)
                                                             Amanda M. Karl (SBN 301088)
25                                                           Jeffrey B. Kosbie (SBN 305424)
                                                             GIBBS LAW GROUP LLP
26
                                                             505 14th Street, Suite 1110
27                                                           Oakland, California 94612
                                                             Telephone: (510) 350-9700
28                                                           Facsimile: (510) 350-9701
                                           1
           JOINT STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
                                    3:21-CV-1418-EMC
                                      ehg@classlawgroup.com
 1                                    amm@classlawgroup.com
 2                                    amk@classlawgroup.com
                                      jbk@classlawgroup.com
 3
                                      Jennifer D. Bennett (SBN 296726)
 4                                    Neil K. Sawhney (SBN 300130)
                                      GUPTA WESSLER PLLC
 5                                    100 Pine Street, Suite 1250
 6                                    San Francisco, CA 94111
                                      Telephone: (415) 573-0336
 7                                    jennifer@guptawessler.com
                                      neil@gutawessler.com
 8
                                      Benjamin Elga (pro hac vice)
 9
                                      Alice Buttrick (pro hac vice)
10                                    JUSTICE CATALYST LAW INC.
                                      81 Prospect Street, 7th Floor
11                                    Brooklyn, NY 11201
                                      Telephone: (518) 732-6703
12                                    belga@justicecatalyst.org
                                      abuttrick@justicecatalyst.org
13

14                                    Albert Fox Cahn (pro hac vice)
                                      SURVEILLANCE TECHNOLOGY
15                                    OVERSIGHT PROJECT
                                      40 Rector Street, 9th Floor
16                                    New York, NY 10006
                                      albert@stopspying.org
17

18                                    Attorneys for Plaintiffs Cat Brooks and
                                      Rasheed Shabazz and the Proposed Class
19

20

21

22

23

24

25

26

27

28
                                     2
     JOINT STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
                              3:21-CV-1418-EMC
     DATED: May 5, 2021                    PERKINS COIE LLP
 1
                                            By: /s/ Susan D. Fahringer
 2
                                           Susan D. Fahringer
 3                                         Nicola C. Menaldo, pro hac vice
                                           Anna M. Thompson, pro hac vice
 4                                         1201 Third Avenue, Suite 4900
                                           Seattle, WA 98101-3099
 5                                         Telephone: (206) 359-8000
 6                                         Facsimile: (206) 359-9000
                                           SFahringer@perkinscoie.com
 7                                         NMenaldo@perkinscoie.com
                                           AnnaThompson@perkinscoie.com
 8
                                           Gabriella Gallego
 9
                                           PERKINS COIE LLP
10                                         3150 Porter Drive
                                           Palo Alto, CA 94304-1212
11                                         Telephone: (650) 838-4300
                                           Facsimile: (650) 838-4350
12                                         GGallego@perkinscoie.com
13
                                           Attorneys for Defendant
14                                         Thomson Reuters Corporation

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
          JOINT STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
                                   3:21-CV-1418-EMC
 1                                             ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document

 3 has been obtained from the other signatory.

 4

 5                                                             /s/ Andre M. Mura
                                                               Andre M. Mura
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           4
           JOINT STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
                                    3:21-CV-1418-EMC
 1                                         [PROPOSED] ORDER

 2          Having considered the parties’ Stipulation, the Court hereby GRANTS the parties’ Stipulation.

 3   It is hereby ordered that:

 4      1) Plaintiffs’ opposition to Defendant’s motion to dismiss and motion to strike will be due on May

 5          19, 2021; and

 6      2) Defendant’s reply supporting its motion to dismiss and motion to strike will be due on June 9,

 7          2021.

 8

 9          PURSUANT TO STIPULATION, IT IS SO ORDERED.

10
             05/07/2021
     DATED: __________________________                         __________________________________
11                                                             EDWARD M. CHEN
12                                                             United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            5
            JOINT STIPULATION AND [PROPOSED] ORDER SETTING BRIEFING SCHEDULE
                                     3:21-CV-1418-EMC
